UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2030


NATIONWIDE PROPERTY AND CASUALTY INSURANCE COMPANY,

                Plaintiff – Appellee,

          v.

HOWARD ANTONIA GOSNELL; GLENDA GRANTHAM GOSNELL; ROBIN
GOSNELL LOGAN, Administrator of the Estate of Nancy Snow
Gosnell,

                Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:15-cv-00071-D)


Submitted:   February 9, 2017             Decided:   February 16, 2017


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John N. Taylor, Jr., John C. Vermitsky, MORROW PORTER VERMITSKY
FOWLER & TAYLOR PLLC, Winston-Salem, North Carolina, for
Appellants. George L. Simpson, IV, SIMPSON LAW, PLLC, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Howard Antonia Gosnell, Glenda Grantham Gosnell, and Robin

Gosnell      Logan    appeal    the   district   court’s      order     granting

judgment on the pleadings for the Appellee on its complaint for

a declaratory judgment regarding coverage for an accident caused

by an underinsured motorist.            We have reviewed the record and

find   no    reversible    error.      Accordingly,    we     affirm    for   the

reasons stated by the district court.             Nationwide Prop. & Cas.

Ins.   Co.    v.     Gosnell,   No.   5:15-cv-00071-D,      2016   WL    4480959

(E.D.N.C.     Aug. 23,     2016).     We    dispense   with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                        2